Citation Nr: 1736857	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-49 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain with degenerative joint disease. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals status post right elbow surgery with degenerative changes and nontender scar (major). 

3.  Entitlement to a compensable rating for service-connected bilateral athlete's foot. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 23, 2015.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1992. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a videoconference hearing at the RO in June 2015 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in September 2015.  At that time the above matters were remanded for further development.  Additionally, the Board granted a petition to reopen service connection claims for lacerations of the left and right little fingers and remanded those claims.  During the course of the remand, service connection was granted for the claims involving the left and right little fingers. 

Further, during the course of the remand, the Veteran was granted TDIU effective July 23, 2015.  The issue of entitlement to TDIU for the period prior to effective date is still before the Board as the grant of TDIU was partial in that it did not cover the entire period on appeal.  

Finally, the Board notes that that there has been a proposed reduction in the Veteran's rating for his service-connected back condition.  As there has not been a determination on this issue by the AOJ, this matter is not before the Board. 


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected lumbosacral strain is shown to have been manifested by limited forward flexion of the thoracolumbar spin of 50 degrees or less.  Ankylosis and incapacitating episodes have not been shown.

2.  Throughout the period on appeal, the Veteran's service-connected residuals status post right elbow surgery have manifested with flexion limited to 110 degrees or more, with demonstrated degenerative changes documented by imagining. 

3.  Prior to June 27, 2014, the Veteran's bilateral athlete's foot was treated with oral medications, to include Lamisil and affected less than 5 percent of the Veteran's body.  

4.  From June 27, 2014 to October 5, 2014, the Veteran's athlete's foot was treated with a Lamisil pill taken orally. 

5.  From October 6, 2014, forward, the Veteran's athlete's foot was treated with no more than topical treatment and affected less than 5 percent of the Veteran's body.  

6.  Prior to July 23, 2015, the Veteran was service-connected for disabilities totaling a rating of no more than 50 percent, and was not precluded from obtaining or maintaining gainful employment based solely on his service-connected disabilities. 




CONCLUSION OF LAW

1.  For the period on appeal, the criteria for a disability rating in excess of 40 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of status post surgery on the right elbow with degenerative changes and nontender scar (major) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5206 (2016).

3.  For the period prior to June 27, 2014, the criteria for a compensable rating for service-connected bilateral athlete's foot have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7813, 7806 (2016).

4.  For the period from June 27, 2014, to October 5, 2015, the criteria for a rating of 10 percent but no greater, for service-connected bilateral athlete's foot have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7813, 7806(2016).

5.  For the period of October 6, 2015, forward, the criteria for a compensable rating for service-connected bilateral athlete's foot have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7813, 7806(2016).

6.  Prior to July 23, 2015, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

In September 2015, the Board remanded the Veteran's claim for further development, instructing the AOJ to obtain new VA examinations to evaluate the current severity of the Veteran's back, elbow, and skin disabilities.  Additionally, the AOJ was instructed to send a VCAA letter to the Veteran regarding his TDIU claim.  The letter was sent in November 2015.  The examinations were provided in January 2016.  The examination reports and associated opinions provided the information requested in the Board remand.  As discussed more thoroughly below, the examinations were adequate for adjudication purposes.  Therefore there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a)  (West 2014) 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34.  

In this case, the Veteran was provided with a VCAA notification letter in April 2008 for his increased rating claims.  After the issue of TDIU was identified by the Board a VCAA notification letter was sent in November 2015 regarding that claim.  The claims were subsequently readjudicated in a supplemental statement of the case in December 2016.  Therefore, VA has satisfied its duty of providing notice.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Here, the Veteran's service treatment records, VA medical records, Social Security Disability records, and private treatment records are in the claims file.  The Veteran has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2015).

Here, the AOJ provided the Veteran VA examinations in March 2009, October 2015, and January 2016.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses cause caused by the Veteran's disability, including functional loss caused by pain.  

The Board notes that during the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  In this case, the three VA examinations for the Veteran's back condition during the pendency of this appeal do not indicate that the examiner tested for pain in both active and passive range of motion and in weight bearing.  However, these additional tests are not necessary in this case.  As set forth below, the Veteran's rating is the highest rating that can be given for a spinal disability without a showing of unfavorable ankylosis.  There is no evidence of unfavorable ankylosis of the Veteran's spine in the record.  Further, the tests for range of motion specified in Correia would not show such a symptom.  Therefore, this deficiency is harmless and does not require a remand.  See Pratt v. Nicholson, 20 Vet. App. 252 (2006).  As such, the examinations of record are adequate for the purpose of adjudicating the issue before the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Increased Ratings

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 (2016) and 38 C.F.R. § 4.45 (2016), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2016).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2016).  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2016), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id. 

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).  In this case, the Veteran's neurological symptoms have been separately rated and are not on appeal.

The Veteran's right elbow disability is rated under Diagnostic Code 5010 for limitation of motion due to traumatic arthritis, which uses the same rating criteria as Diagnostic Code 5003 discussed above.  

The Veteran's right elbow disability has also been considered under Diagnostic Code 5206, covering limitation of flexion of the forearm.  Under Diagnostic Code 5206, a 10 percent rating is warranted for flexion limited to 100 degrees.  A 20 percent rating is warranted for flexion limited to 90 degrees or 70 degrees on the minor side.  38 C.F.R. § 4.71a , Diagnostic Code 5206. A 30 percent rating is warranted for flexion limited to 55 degrees on the minor side.  Id. A 40 percent rating is warranted for flexion limited to 45 degrees on the minor side.  Id.

The Veteran seeks a compensable rating for his service-connected athlete's foot, also termed tinea pedis, currently rated under DC 7813-7806.  Under DC 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated for disfigurement of the head, face, or neck under DC 7800; scars under DC 7801, 802, 7803, 7804, or 7805; or rated for dermatitis under DC 7806, depending upon the predominant disability.  The evidence of record reflects that the Veteran has not exhibited any disfigurement or scarring as a result of his dermatophytosis.  38 C.F.R. § 4.118, DC 7813 (2016).  Therefore, the Veteran has been assigned a noncompensable disability rating under DC 7806.

Under DC 7806, a noncompensable rating is assigned for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period. 38 C.F.R. § 4.118 , DC 7806 (2016).  A 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2013).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, Rating Boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16 (b).

Analysis

Lumbosacral Strain with Degenerative Joint Disease   

The Veteran has claimed that he is entitled to a rating in excess of the currently assigned 40 percent disability rating for his service-connected lumbosacral strain with degenerative joint disease.  He has reported that his symptoms have worsened since that rating was assigned.  

A review of the Veteran's records indicates that he received regular medical care for his lumbosacral strain with degenerative joint disease.  He reports back pain and decreased range of motion.  He describes his pain as an occasional knifelike pain without burning.  It is aggravated by walking, bending, stooping, running, and sitting for more than 30 to 40 minutes.  It is relieved by prescription narcotic medications, heat, and a TENS unit. 

MRIs of his spine demonstrate degenerative changes including disc bulges, canal stenosis, and neural foraminal stenosis at various levels.  He has diagnoses of lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (IVDS).  

While the Veteran is competent to testify to his pain and other symptoms, his testimony is not specific to a degree necessary to rate the Veteran's disability.  For this the VA looks at testing conducted by his care providers and at examinations scheduled by the VA.  

At a March 2008 examination, the Veteran demonstrated 70 degrees of lumbar flexion with further limitation after repetitive use testing.  He did not have ankylosis of the lumbar spine, and it was not indicated that he had any incapacitating episodes requiring doctor prescribed bedrest. 

In October 2015, the Veteran underwent another VA examination to rate his associated radiculopathy.  During that examination his lumbar flexion was limited to 50 degrees.  He did not have ankylosis of the spine.  The examiner noted the Veteran did not have any episodes of incapacitation requiring bedrest prescribed by a doctor.  He reported flare-ups that required him to use his TENS unit and lie down for an hour.  The frequency of such episodes was not mentioned.  There was no evidence of pain with weight bearing.  The examiner noted the Veteran was not able to stand for more than 20 to 30 minutes, was able to climb stairs but not many, and was unable to walk for more than a block.  The examiner did not see any limitation to a sedentary job such as bookkeeping.  

In January 2016, the Veteran underwent another VA examination.  This examination showed forward flexion was limited to 50 degrees.  There were no episodes requiring doctor prescribed bedrest.  He did not have ankylosis of the spine.  He reported that flare-ups affected his ability to do activities of daily living and required him to rest.  He was noted as using a cane to walk.  

All three examinations taking place during the Veteran's appeal indicate the Veteran does not meet the criteria for a rating in excess of 40 percent.  There is no evidence that he has incapacitating episodes requiring prescribed bedrest.  All testing indicates that he does not have ankylosis of the spine.  The Board has considered his reported flare-ups, however, they do not indicate a level of disability comparable to ankylosis.  The Veteran is able to treat his flare-ups, and they do not result in a long-term reduction of motion equivalent to that of ankylosis.  Therefore, the preponderance of the evidence indicates the Veteran is not entitled to a rating in excess of 40 percent for his lumbosacral strain with degenerative joint disease. 

Residuals of Status Post Right Elbow Surgery

The Veteran has claimed entitlement to a disability rating in excess of 10 percent for his residuals of status post right elbow injury.  The Veteran has reported that he has pain in his right elbow that results in difficulty performing activities of daily living, and quicker onset of fatigue with use.  He also reports that it "locks" with repetitive use, although his description of such an episode was that it was sore, not that there was reduced range of motion.  He has a diagnosis of chondromalacia and traumatic arthritis, confirmed by x-rays. 

During his March 2008 examination his right forearm flexion was limited to 130 degrees following repetitive use.  There was no crepitus, tender areas, or guarding with palpation.  

A July 2014 treatment note indicated that Veteran has good motor function and sensory function in his right elbow.  He also complained of chronic pain at the time.  

Upon examination in January 2016, he had a range of motion outside the normal range.  His flexion was limited to 10 degrees to 130 degrees.  His extension was lmited 130 degrees to 10 degrees.  His supination and pronation were normal.  The limitations were noted at where the Veteran's pain began during the motion testing.  

The Veteran's range of motion testing is consistent with a noncompensable rating under Diagnostic Code 5206.  This is because the Veteran's flexion exceeds 110 degrees in the forearm.  While the Veteran reported decreased motion upon repetitive use, the March 2008 examination showed the same level of reduced motion with repetitive testing.  Further, the Veteran's description of his elbow as freezing was accompanied with an example of it being sore, not having decreased range of motion.  Therefore, the most probative evidence indicates the Veteran's limitation of motion in the forearm is 130 degrees and noncompensable under Diagnostic Code 5206. 

The Veteran's current rating comes under Diagnostic Code 5010 due to the combination of traumatic arthritis of the right elbow, as demonstrated by an x-ray imagining, and an abnormal range of motion.  These conditions are still met and the rating of 10 percent is appropriate under Diagnostic Code 5010.  However, an increased rating under this code would require more than one joint to be affected.  As the Veteran's rating is only assigned for the one joint, a higher rating is not warranted under this diagnostic code. 

Therefore, the preponderance of the evidence does not indicate that the Veteran service-connected residuals of status post right elbow surgery do not warrant a disability rating in excess of 10 percent.


Athlete's Foot

VA records show treatment with Lamisil cream in September 2007, with the Veteran noting that it was improving with treatment in November 2007.  In a March 2008 VA examination no evidence of an athlete's food infection was found.  However, treatment with Lamisil cream was again noted in medical records in April 2008.  In November 2011, he was again treated with Lamisil cream.  

On June 27, 2014, the Veteran was prescribed a Lamisil pill to be taken orally, also known as terbinafine HCL.  The prescription was for one tablet by mouth daily, and 90 pills were prescribed.  No refill was provided.  On October 6, 2014, it was noted that the Veteran had completed his course of the Lamisil pill the day before.  No additional treatment was prescribed.  

In July 2015, a podiatry consult noted that the Veteran's athlete's foot had cleared up.  A January 2016 VA examination also noted there was no evident athlete's foot present on the Veteran's foot.  It was also noted that the use of Lamisil has likely resolved the issue. 

From the period up to June 27, 2014, the preponderance of the evidence indicates that the Veteran's athlete's food required no more than topical treatment.  Therefore, a compensable rating was not warranted.  

From June 27, 2014, to October 5, 2014, the Veteran was treated with a Lamisil pill.  This oral treatment constituted more than topical treatment.  Thus, the Veteran's athlete's foot exceed the criteria for a noncompensable rating .  

A 10 percent rating, however, requires either 5 to 20 percent of the whole or exposed body to be affected by the Veteran's athlete's foot or systemic treatment with corticosteroids or other immunosuppressive drugs for a period of less than 6 weeks.  Here, the Veteran's athlete's foot has never been documented to exceed 5 percent of the whole or exposed body.  Further, while the Veteran was treated with an oral course of Lamisil; Lamisil is neither a corticosteroid nor an immunosuppressive drug.  It is an antifungal drug.  Thus the criteria for a 10 percent rating is not fully met.  

A 30 percent rating would require a 20 to 40 percent of the whole or exposed body to be affected by the Veteran's athlete's foot or systemic treatment with corticosteroids or other immunosuppressive drugs for a period of more than 6 weeks, but not constantly, in the preceding 12 months.  Again, the course of Lamisil lasted in excess of 6 weeks, but Lamisil is neither a corticosteroid nor an immunosuppressive drug.  It is an antifungal.  Thus this criteria was also not fully met.  

In cases, such as the one at present, where a Veteran's disability falls between two ratings criteria, the Board must apply the criteria that most closely approximates the Veteran's symptoms.  The Veteran's athlete's foot required more than topical treatment during the period from June 27, 2014, to October 5, 2014.  The criteria makes clear that this warrants more than a compensable rating.  Nevertheless the 10 percent criteria was not fully met by the Veteran's treatment; however an examination of the 30 percent criteria also showed that the Veteran's symptoms were even further from meeting the that criteria than that of the 10 percent criteria.  Therefore the Board has determined the 10 percent rating more closely approximated the Veteran's symptoms than either the noncompensable rating criteria or the 30 percent rating criteria

Since the ratings criteria focuses on the preceding 12-month period of treatment, the Veteran's athletes foot received more than topical treatment for the 12-month period prior to October 5, 2015, as that is when 12 months had elapsed following the oral course of Lamisil.  Thus the 10 percent rating applies from June 27, 2014, through October 5, 2015.

From the period of October 6, 2015, forward, the record does not demonstrate any treatment, topical or otherwise, for the Veteran's athlete's foot.  Indeed it indicates that the condition had resolved.  Therefore, from the period of October 5, 2015, forward, a noncompensable rating is warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


TDIU

The issue of the Veteran's TDIU was raised part and parcel to his increased ratings claims.  Since the Veteran was granted TDIU effective July 23, 2015.  The relevant period on appeal is the period prior to that grant.  

During the time preceding July 23, 2015, the Veteran did not have a single disability that was rated at 60 percent or more.  His highest rated service-connected disability was his lumbosacral strain with degenerative joint disease, which was rated at 40 percent.  This does not meet the schedular requirement, 60 percent, for a TDIU based on one disability. 

However, since the Veteran has more than one service-connected disability, the Board will consider if the Veteran's combination of disabilities met the schedular requirements for a TDIU.  Prior to July 23, 2015, the Veteran was service-connected for lumbosacral strain at 40 percent,  residuals of the status post right elbow surgery at 10 percent,  postoperative residuals of cancer of the planate at 0 percent, and athlete's foot at no more than 10 percent during that period.  

Using the Combined Ratings Table set forth at 38 C.F.R. § 4.25 (2016) the Veteran's combined rating would have been 50 percent.  See 38 U.S.C.A. §§ 1155  and 1157 (West 2014).  Since the disabilities did not combine to a 70 percent disability, the schedular requirement of a TDIU were not met prior to July 23, 2015. 

Thus the Board must consider whether the Veteran's service-connected disabilities warrant an extraschedular grant of TDIU.  The sole fact that a Veteran is has difficulty obtaining or maintaining employment due to his service-connected disabilities is not enough to warrant referral for an extraschedular TDIU.  A rating of 50 percent in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran indicated in his application for Social Security Disability benefits, that he last worked as a temporary employee in October 2004.  He listed that employment as starting in 1992 in his application.  His duties included accounting work, data entry, warehouse work, janitorial and custodial jobs.  He indicated during a psychological evaluation, that he left that job because he was not being paid properly.  He did not mention that his disabilities prevented him from working.  

VA examiners have opined that the Veteran's disabilities would likely prevent him from performing duties as a custodian because of his decreased tolerance for standing.  However, the same VA examiners have noted that a sedentary job might be possible.  The Veteran has reported that he has a decreased ability to sit, however, the VA examiners have not observed such a limitation as being consistent with his disability.  Further, the Veteran did not indicate that such a limitation was preventing him from working.  

The Veteran also has a mild limitation of movement due to arthritis in his right elbow.  However, this limitation alone was not sufficient to warrant a compensable rating, instead the limitation plus the arthritis warranted the 10 percent rating.  The Veteran has reported that repeated lifting and extension cause his symptoms for flare up.  However, the Veteran's range of motion was not significantly limited in his right elbow after repetitive motion testing, and he only reported difficulty in activities of daily living like brushing his hair after such activity.

The Veteran's athlete's foot was not associated with any limitations in the Veteran's ability to work.  It is possible it may have prevented standing for long periods due to irritation, however, such a limitation is already considered with the Veteran's service-connected lumbosacral strain with degenerative joint disease. 

Given the Veteran's work history, which included sedentary work such as data entry and accounting work, the Board finds that the Veteran's combined functional limitations due solely to service-connected disabilities were not an impediment to the Veteran obtaining or sustaining gainful employment.  He chose to leave his last job due to a dispute and did not indicate it was due to his service-connected disabilities at the time.  Further, the evidence is not consistent with functional limitations that would have prevented working the same or similar fields as he had in the past. Thus,  the Board finds that the limitations the Veteran experienced due to his service-connected disabilities have not resulted in a total occupational impairment, and thus do not warrant awarding the Veteran a TDIU. 


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain with degenerative joint disease is denied. 

Entitlement to a disability rating in excess of 10 percent for service-connected residuals status post right elbow surgery with degenerative changes and nontender scar (major) is denied. 

Entitlement to a compensable rating for service-connected bilateral athlete's foot prior to June 27, 2014, is denied

Entitlement to a 10 percent disability rating for service-connected bilateral athlete's foot is granted for the period between June 27, 2014 and October 5, 2015. 

Entitlement to a compensable rating for service-connected bilateral athlete's foot from October 6, 2015, forward is denied. 

Entitlement to a TDIU due to service-connected disabilities prior to July 23, 2015, is denied.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


